NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CIRON BENTAY SPRINGFIELD,                       No. 18-56584

                Plaintiff-Appellant,            D.C. No. 2:15-cv-08079-DDP-AGR

 v.
                                                MEMORANDUM*
G. MARSHALL, Lieutenant; Senior
Hearing Officer, individual,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner Ciron Bentay Springfield appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging a retaliation claim. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Williams v. Paramo, 775 F.3d 1182,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1191 (9th Cir. 2015), and we affirm.

      The district court properly granted summary judgment on Springfield’s

retaliation claim because Springfield failed to exhaust administrative remedies, and

failed to raise a genuine dispute of material fact as to whether administrative

remedies were effectively unavailable to him. See Ross v. Blake, 136 S. Ct. 1850,

1856, 1858-60 (2016) (explaining that an inmate must exhaust “such

administrative remedies as are available” before bringing suit; and describing

limited circumstances in which administrative remedies are unavailable (citation

and internal quotation marks omitted)); Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“[P]roper exhaustion of administrative remedies . . . means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       18-56584